Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 31-36, and 39-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0080431 to Datema et al. in view of U.S. Pub. No. 2010/0094139 to Brauer et al., and further in view of U.S. Pat. No. 86,120 to Almond.    
Claims 27-28, and 46 Datema discloses a support and monitoring system comprising a support structure and a monitoring system including a plurality of sensors.  Datema is silent to sensors monitoring movement of a resilient member.  Brauer discloses sensors that monitor the movement of resilient members of a support to determine the movement of a patient [0021],[0025]-[0031].  Selecting from a plethora of known sensors is considered an obvious modification, and it would have been obvious for one having ordinary skill in the art at the time of the invention to select sensors and resilient members such as those taught by Brauer yielding predictable results that provide an equivalent and alternative means to monitor the movement of a patient  and provide a technique for obtaining cardiopulmonary performance using deformation [0008][0020].  Datema is silent to the resilient member extending in a longitudinal direction.  Almond discloses a resilient members (E,F,D) extending in a longitudinal direction, and each resilient member is spaced apart from an adjacent resilient member in a transverse direction (fig. 1).  Selecting a configuration for resilient member is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select the configuration as taught by Almond yielding predictable results that provide an equivalent and alternative configuration for the resilient members in the support.  

Claim 31, Datema, as modified, discloses the system wherein Brauer further discloses performing analysis of the one or more movement patterns and determine a health assessment therefrom [0008][0020].
Claims 32-33, Datema, as modified, discloses the system, wherein Brauer further discloses performing analysis of a first patient feature such as respiratory and a second patient feature such as cardiac activity to produce a combined analysis, and to determine the health assessment based on the combined analysis, wherein the first patient feature includes the one or more movement patterns [0020][0021].
Claim 34-35, Datema, as modified, discloses the system wherein the monitoring system  capable of mapping a patient’s movement towards a side of the support structure based on movement of each resilient member [0027][0046][Brauer].
Claim 36 and 45,  Datema, as modified, discloses all of the structural limitations above wherein once movement is detected the processor is capable of sounding an alarm 114 [0018].

Claims 40-41 and 44 Datema, as modified, discloses the system wherein the plurality of resilient members provide a primary support structure that forms part of a bed and the monitoring system is configured to monitor a person on the bed.

Allowable Subject Matter
Claims 30 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673